      Case 4:19-cv-04982 Document 1 Filed on 12/23/19 in TXSD Page 1 of 13



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


ERIK GARCIA,                                  )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
QUADVO, LLC,                                  )
                                              )
                       Defendant.             )

                                         COMPLAINT

       COMES NOW, ERIK GARCIA, by and through the undersigned counsel, and files this,

his Complaint against Defendant, QUADVO, LLC, pursuant to the Americans with Disabilities

Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part

36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

       2.      Plaintiff, ERIK GARCIA (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, and standing.

       5.      Plaintiff uses a wheelchair for mobility purposes.


                                                  1
      Case 4:19-cv-04982 Document 1 Filed on 12/23/19 in TXSD Page 2 of 13



       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to Pappa Yolk’s and the Property as soon as it is accessible (“Advocacy Purposes”).

       7.      Defendant, QUADVO, LLC (hereinafter “QUADVO, LLC”), is a Texas limited

liability corporation that transacts business in the State of Texas and within this judicial district.

       8.      Defendant, QUADVO, LLC, may be properly served with process via its

registered agent for service, to wit: Khanh Tu Vo, Registered Agent, 235 N. Esplanade Lane,

Stafford, TX 77477.

                                   FACTUAL ALLEGATIONS

       9.      On or about December 11, 2019, Plaintiff was a customer at Pappa Yolk’s, a

business located at 5824 Spencer Hwy., Pasadena, TX 77505 referenced herein as the “Pappa

Yolk’s.”

       10.     Pappa Yolk’s is located on the property owned by Defendant, QUADVO, LLC.

       11.     QUADVO, LLC is the owner or co-owner of the real property and improvements

that Pappa Yolk’s is situated upon and that is the subject of this action, referenced herein as the

“Property.”

       12.     Plaintiff lives 8 miles from Pappa Yolk’s and the Property.

       13.     Plaintiff has visited Pappa Yolk’s and the Property at least once before as a



                                                   2
      Case 4:19-cv-04982 Document 1 Filed on 12/23/19 in TXSD Page 3 of 13



customer and advocate for the disabled. Plaintiff intends on revisiting Pappa Yolk’s and the

Property within six months or sooner, as soon as the barriers to access detailed in this Complaint

are removed and Pappa Yolk’s and the Property are accessible again. The purpose of the revisit

is to be a regular customer, to determine if and when Pappa Yolk’s and the Property are made

accessible, and to maintain standing for this lawsuit for Advocacy Purposes.

       14.     Plaintiff intends on revisiting Pappa Yolk’s and the Property to purchase food

and/or services as a regular customer living in the vicinity as well as for Advocacy Purposes, but

does not intend to re-expose himself to the ongoing barriers to access and engage in a futile

gesture of visiting the public accommodation known to Plaintiff to have numerous and

continuing barriers to access.

       15.     Plaintiff’s access to the business(es) located at 5824 Spencer Hwy., Pasadena, TX

77505, Harris County Property Appraiser’s account number 0460280000011 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until Defendant,

QUADVO, LLC, is compelled to remove the physical barriers to access and correct the ADA

violations that exist at Pappa Yolk’s and the Property, including those set forth in this Complaint.

       16.     Plaintiff travelled to Pappa Yolk’s and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at Pappa Yolk’s and the

Property that are detailed in this Complaint, engaged those barriers, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at Pappa Yolk’s and the Property.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG


                                                  3
      Case 4:19-cv-04982 Document 1 Filed on 12/23/19 in TXSD Page 4 of 13




       17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****


                                                 4
     Case 4:19-cv-04982 Document 1 Filed on 12/23/19 in TXSD Page 5 of 13




       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.     The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     Pappa Yolk’s is a public accommodation and service establishment.

       23.     The Property is a public accommodation and service establishment.

       24.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       25.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       26.     Pappa Yolk’s must be, but is not, in compliance with the ADA and ADAAG.

       27.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       28.     Plaintiff has attempted to, and has to the extent possible, accessed Pappa Yolk’s

and the Property in his capacity as a customer of Pappa Yolk’s and the Property and as an

independent advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations that



                                                5
      Case 4:19-cv-04982 Document 1 Filed on 12/23/19 in TXSD Page 6 of 13



exist at Pappa Yolk’s and the Property that preclude and/or limit his access to Pappa Yolk’s and

the Property and/or the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more specifically set

forth in this Complaint.

       29.     Plaintiff intends to visit Pappa Yolk’s and the Property again within six months or

sooner as a customer and as an independent advocate for the disabled, in order to utilize all of the

goods, services, facilities, privileges, advantages and/or accommodations commonly offered at

Pappa Yolk’s and the Property, but will be unable to fully do so because of his disability and the

physical barriers to access, dangerous conditions and ADA violations that exist at Pappa Yolk’s

and the Property that preclude and/or limit his access to Pappa Yolk’s and the Property and/or

the goods, services, facilities, privileges, advantages and/or accommodations offered therein,

including those barriers, conditions and ADA violations more specifically set forth in this

Complaint.

       30.     Defendant, QUADVO, LLC, has discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of Pappa Yolk’s and the Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       31.     Defendant, QUADVO, LLC, will continue to discriminate against Plaintiff and

others with disabilities unless and until Defendant, QUADVO, LLC, is compelled to remove all

physical barriers that exist at Pappa Yolk’s and the Property, including those specifically set

forth herein, and make Pappa Yolk’s and the Property accessible to and usable by Plaintiff and

other persons with disabilities.



                                                 6
      Case 4:19-cv-04982 Document 1 Filed on 12/23/19 in TXSD Page 7 of 13



       32.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed and/or made aware of prior to filing this

lawsuit that precluded and/or potentially limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

       (a)     ACCESSIBLE ELEMENTS:

       (i)     The counter seating area in Pappa Yolk’s lacks any portion of the counter that has

               a maximum height of maximum height of 34 (thirty-four) inches from the finished

               floor in violation of Section 902.3 of the 2010 ADAAG standards. In addition,

               there are is no seating within reasonable proximity to the bar offering dining

               surfaces provided for consumption of food or drink which complies with Section

               902.2 requiring appropriate knee and toe clearance complying with 306

               positioned for a forward approach, in violation of Section 226.1 of the 2010

               ADAAG standards. This violation made it dangerous and difficult for the Plaintiff

               to utilize public features inside the Property.

       (ii)    The door to the restroom area in Pappa Yolk’s has a maximum clear width below

               32 (thirty-two) inches in violation of Section 404.2.3 of the 2010 ADAAG

               standards. This made it difficult for Plaintiff and/or any disabled individual to

               safely utilize the restroom facilities.

       (iii)   The total number of accessible parking spaces is inadequate and is in violation of

               Section 208.2 of the 2010 ADAAG standards. There are approximately 92 total

               parking spaces at the property, thus requiring four accessible parking spaces,




                                                  7
Case 4:19-cv-04982 Document 1 Filed on 12/23/19 in TXSD Page 8 of 13



          however there are only two accessible parking spaces at the Property. This

          violation made it difficult for Plaintiff to locate an accessible parking space.

 (iv)     In front of Papa Yolk’s Grill, the access aisle to the accessible parking space is

          not level due to the presence of an accessible ramp in the access aisle in violation

          of Section 502.4 of the 2010 ADAAG standards. This violation made it dangerous

          and difficult for Plaintiff to exit and enter their vehicle while parked at the

          Property.

 (v)      In front of Papa Yolk’s Grill, the accessible curb ramp is improperly protruding

          into the access aisle of the accessible parking space in violation of Section 406.5

          of the 2010 ADAAG Standards. This violation made it difficult and dangerous

          for Plaintiff to exit/enter their vehicle.

 (vi)     In front of Papa Yolk’s Grill, there is an excessive vertical rise at the base and top

          of the accessible ramp in violation of Sections 303.2 and 405.4 of the 2010

          ADAAG standards. This violation made it dangerous and difficult for Plaintiff to

          access public features of the Property.

 (vii)    In front of Papa Yolk’s Grill, due to a policy of placing a cone in the access aisle,

          the access aisle is in violation of Section 303.2 of the 2010 ADAAG Standards.

          This violation made it difficult for Plaintiff to access the units of the Property.

 (viii)   In front of Papa Yolk’s Grill, the accessible ramp side flares have a slope in

          excess of 1:10 in violation of Section 406.3 of the 2010 ADAAG standards. This

          violation made it dangerous and difficult for Plaintiff to access the units of the

          Property.




                                              8
Case 4:19-cv-04982 Document 1 Filed on 12/23/19 in TXSD Page 9 of 13



 (ix)    The Property has an accessible ramp leading from the accessible parking space to

         the accessible entrances with a slope exceeding 1:12 in violation of Section 405.2

         of the 2010 ADAAG standards. This violation made it dangerous and difficult for

         Plaintiff to access the units of the Property.

 (x)     Defendant fails to adhere to a policy, practice and procedure to ensure that all

         facilities are readily accessible to and usable by disabled individuals.

 RESTROOMS IN PAPA YOLK’S

 (i)     The door to the restrooms has a maximum clear width below 32 (thirty-two)

         inches in violation of Section 404.2.3 of the 2010 ADAAG standards. This made

         it difficult for Plaintiff and/or any disabled individual to safely utilize the

         restroom facilities.

 (ii)    The door exiting the restroom lacks a proper minimum maneuvering clearance in

         violation of Section 404.2.4 of the 2010 ADAAG standards.               This made it

         difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

         facilities.


 (iii)   The restroom door swings into the clear floor space of the sink in violation of

         Section 603.2.3 of the 2010 ADAAG standards. This made it difficult for Plaintiff

         and/or any disabled individual to safely utilize the restroom facilities.

 (iv)    Restrooms have a pedestal sink with inadequate knee and toe clearance in

         violation of Section 306 of the 2010 ADAAG standards. This made it difficult for

         Plaintiff and/or any disabled individual to safely utilize the restroom facilities.

 (v)     The actionable mechanism of the paper towel dispenser in the restroom is located

         outside the prescribed vertical reach ranges set forth in Section 308.2.1 of the


                                            9
Case 4:19-cv-04982 Document 1 Filed on 12/23/19 in TXSD Page 10 of 13



          2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

          individual to safely utilize the restroom facilities.

 (vi)     The mirror in the bathrooms exceeds the maximum height permitted by Section

          603.3 of the 2010 ADAAG standards. This violation made it difficult for the

          Plaintiff and/or any disabled individual to properly utilize public features of the

          restroom.

 (vii)    The accessible toilet stall door is too narrow and/or otherwise violates Section

          604.8.1.2 of the 2010 ADAAG standards. This made it difficult for the Plaintiff

          and/or any disabled individual to safely utilize the restroom facilities.

 (viii)   The door hardware of the bathroom stalls has operable parts which require tight

          grasping, pinching or twisting of the wrist in violation of Section 309.4 of the

          2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

          individual to utilize the restroom facilities.

 (ix)     The accessible toilet stall lacks the required size and turning clearance as required

          in Section 604.8.1.1 of the 2010 ADAAG standards. This violation made it

          difficult for Plaintiff and/or any disabled individual to utilize the restroom.

 (x)      The accessible toilet stall door is not self-closing and violates Section 604.8.2.1 of

          the 2010 ADAAG standards. This made it difficult for the Plaintiff and/or any

          disabled individual to safely utilize the restroom facilities.

 (xi)     The restrooms have grab bars adjacent to the commode which are not in

          compliance with Section 604.5 of the 2010 ADAAG standards as bars are too

          short. This made it difficult for Plaintiff and/or any disabled individual to safely

          utilize the restroom facilities.



                                             10
     Case 4:19-cv-04982 Document 1 Filed on 12/23/19 in TXSD Page 11 of 13



       (xii)    The restroom lacks signage in compliance with Sections 216.8 and 703 of the

                2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

                individual to locate accessible restroom facilities.

       (xiii)   The mirror in the bathrooms exceeds the maximum height permitted by Section

                603.3 of the 2010 ADAAG standards. This violation made it difficult for the

                Plaintiff and/or any disabled individual to properly utilize public features of the

                restroom.

       (xiv)    Due to a policy of keeping the trash receptacle under the sink, the restrooms have

                a sink with inadequate knee and toe clearance in violation of Section 306 of the

                2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

                individual to safely utilize the restroom facilities.

       33.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Pappa Yolk’s and the

Property.

       34.      Plaintiff requires an inspection of Pappa Yolk’s and the Property in order to

determine all of the discriminatory conditions present at Pappa Yolk’s and the Property in

violation of the ADA.

       35.      The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       36.      All of the violations alleged herein are readily achievable to modify to bring

Pappa Yolk’s and the Property into compliance with the ADA.

       37.      Upon information and good faith belief, the removal of the physical barriers and



                                                  11
     Case 4:19-cv-04982 Document 1 Filed on 12/23/19 in TXSD Page 12 of 13



dangerous conditions present at Pappa Yolk’s and the Property is readily achievable because the

nature and cost of the modifications are relatively low.

       38.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Pappa Yolk’s and the Property is readily achievable because

Defendant, QUADVO, LLC, has the financial resources to make the necessary modifications.

       39.     Upon information and good faith belief, Pappa Yolk’s and the Property have been

altered since 2010.

       40.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       41.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

QUADVO, LLC, is required to remove the physical barriers, dangerous conditions and ADA

violations that exist at Pappa Yolk’s and the Property, including those alleged herein.

       42.     Plaintiff’s requested relief serves the public interest.

       43.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

       44.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, QUADVO, LLC, pursuant to 42 U.S.C. §§ 12188 and 12205.

       45.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, QUADVO,

LLC, to modify Pappa Yolk’s and the Property to the extent required by the ADA.




                                                 12
Case 4:19-cv-04982 Document 1 Filed on 12/23/19 in TXSD Page 13 of 13



 WHEREFORE, Plaintiff prays as follows:

 (a)   That the Court find Defendant, QUADVO, LLC, in violation of the ADA and

       ADAAG;

 (b)   That the Court issue a permanent injunction enjoining Defendant, QUADVO,

       LLC, from continuing their discriminatory practices;

 (c)   That the Court issue an Order requiring Defendant, QUADVO, LLC, to (i)

       remove the physical barriers to access and (ii) alter the subject Pappa Yolk’s and

       the Property to make it readily accessible to and useable by individuals with

       disabilities to the extent required by the ADA;

 (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

       and costs; and

 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: December 23, 2019.

                                     Respectfully submitted,

                                     Law Offices of
                                     THE SCHAPIRO LAW GROUP, P.L.

                                     /s/ Douglas S. Schapiro________________
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L.
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        13
